953 F.2d 644
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jonathan HANNA, et al., Plaintiffs,Horace Murph, et al., Plaintiffs-Appellants,v.GREATER CLEVELAND REGIONAL TRANSIT AUTHORITY, Defendant-Appellee.
No. 91-3059.
United States Court of Appeals, Sixth Circuit.
Jan. 24, 1992.

1
N.D. Ohio, No. 88-01315;  Krenzler, D.J.

N.D.Ohio

2
DISMISSED.


3
Before MILBURN and RYAN, Circuit Judges, and HOOD, District Judge.*

ORDER

4
This matter is presently before the court upon the defendant-appellee's motion to dismiss.   The panel unanimously agrees that oral argument is not needed in this case.   Rule 9, Rules of the Sixth Circuit;  Fed.R.App.P. 34(a).


5
It appearing to the court that plaintiffs-appellants have failed to comply with Local Rule 11(1), which is a ground for dismissal, have also failed to comply with a prior order of this court which required that an adequate Joint Appendix be filed by 4:00 p.m. on Thursday, January 9, 1992, and it further appearing to the court that this appeal is utterly without merit under  Tanks v. Greater Cleveland Regional Transit Authority, 930 F.2d 475 (6th Cir.1991), and Holloman v. Greater Cleveland Regional Transit Authority, No. 90-3473 (6th Cir.  April 12, 1991), it is ORDERED that this appeal be and it is hereby DISMISSED.



*
 Honorable Joseph M. Hood, United States District Judge for the Eastern District of Kentucky, sitting by designation